Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on March 2, 2021.
As directed by the amendment: Claim 1 was amended.  Claims 1-31 and 33 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. By way of non-limiting example, the following limitations are being interpreted under 35 U.S.C. 112(f) due to reciting “means”:
“engaging means for engaging the teeth of the user” in claim 31.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“support for supporting the nozzle … arranged for movement about the movement axis” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13, and 15-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sokol et al. (9,987,109) in view of Dove (2010/0152634) and Kloster (2015/0164612).

    PNG
    media_image1.png
    521
    696
    media_image1.png
    Greyscale

Annotated Figure A (from Figs. 33B-33C of Sokol): Sokol’s dental cleaning appliance has a fluid inlet leading to a fluid chamber, and the fluid chamber is in fluidic communication with a nozzle along a longitudinal nozzle axis.
Regarding claim 1, Sokol discloses a dental cleaning appliance (110, Figures 1-11) comprising a pump for generating a burst of working fluid (fluid reservoir and pump to generate burst of water, see col. 9. lines 62-66; see also col. 28, lines 48-50); a control circuit for activating the pump (control buttons 122a, 122b, see col. 11, lines 61-66); a nozzle (nozzle 628, see annotated Figure A above) for delivering the burst of working fluid to the teeth of a user; and a fluid conduit (fluid passage 640, annotated Figure A) for conveying the burst of working fluid generated by the pump to the nozzle (628), wherein the nozzle comprises a fluid chamber (annotated Figure A) extending about a longitudinal axis (nozzle axis shown in annotated Figure A) for directing the 
Sokol is silent regarding the pump generating a burst of working fluid having a volume that is less than 1 ml; and the fluid inlet configured to generate angular momentum about the longitudinal axis in the burst of working fluid to cause the burst of working fluid to break up to form the spray.
Dove teaches related teeth cleaning apparatus (Fig. 1) which has a fluid conduit (wand 2, Fig. 2) and a nozzle (nozzle 4, Fig. 1) having a fluid chamber (1, see annotated Fig. A below) having a longitudinal axis, and comprising a fluid inlet (3, see annotated Fig. A below) configured to direct working fluid into the fluid chamber off-center with respect to the longitudinal axis (see Fig. 2 and see the last sentence of [0016]) to generate angular momentum about the longitudinal axis in the burst of working fluid (diversion element 6 causes the fluid inlet to direct the working fluid off-center and generate angular momentum, see Figs. 1-2, and see para. [0016]) to cause the burst of working fluid to break up (diversion element 6 converts the stream from laminar flow to a turbulent vortex, see the first sentence of [0015] and para. [0016]) into a spray (the fluid leaving the nozzle 4, Fig. 1). Thus, the laminar stream of working fluid 

    PNG
    media_image2.png
    579
    725
    media_image2.png
    Greyscale

Annotated Figure B (from Figs. 1-2 of Dove): Dove teaches a teeth cleaning apparatus with a fluid conduit (2), and a tangential fluid inlet (3) leading to a fluid chamber (1). The tangential inlet helps produce angular momentum such as a vortex, to provide an improved cleaning effect.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid inlet and chamber of Sokol to have a tangential input, off-center with respect to the longitudinal axis of the nozzle and configured to generate angular momentum about the longitudinal axis in a chamber as taught by Dove so that the resultant effect is vortex creating a 
The modified Sokol/Dove device thus has the same structures as claimed, but is still silent regarding pump generating a burst of working fluid having a volume that is less than 1 ml.
Kloster teaches a related oral care appliance (10, Fig. 1) having a pump assembly (14, Fig. 1) for generating discrete bursts of working fluid, each burst having a volume of less than 1 ml (“bursts of liquid, typically 0.2-0.5 ml”, see lines 1-5 of [0017]). The pump (14) is provided with a control circuit (printed circuit board 30, and activation switch 32, Fig. 1; see para. [0009]) for activating the pump. It is desirable to have a pump capable of producing discrete bursts of liquid (see [0003).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Sokol/Dove to include a printed circuit board which controls the pump to deliver bursts of working fluid of 0.2-0.5 ml as taught by Kloster because this is shown by Kloster to be a suitable volume of liquid to dispense in discrete bursts, and provides an expected benefit of allowing the user to apply the individual bursts to their teeth with more precision.
Regarding claim 2, the modified Sokol/Dove/Kloster device discloses the fluid inlet (3, annotated Figure B above) is arranged to convey the fluid into the fluid chamber (annotated Figure A) along a path which is located in a plane which is substantially orthogonal to the longitudinal axis (the fluid inlet 3 is entering the fluid chamber 1 in a substantially perpendicular manner, see annotated Figure B above and note that 
Regarding claim 3, the modified Sokol/Dove/Kloster device discloses the path is spaced from the longitudinal axis (see annotated Figure A and annotated Figure B, the path of the fluid inlet 2, Fig. B, is spaced from the longitudinal axis).
Regarding claim 4, the modified Sokol/Dove/Kloster device discloses the fluid inlet (3, annotated Figure B) is arranged to convey the fluid into the fluid chamber (annotated Figure A-B) along a path which is spaced away from the longitudinal axis (see annotated Fig. B, the fluid inlet 3 is along a path which is spaced from the longitudinal axis).
Regarding claim 5, the modified Sokol/Dove/Kloster device discloses the fluid inlet (3, annotated Figure B) is a tangential inlet for conveying the fluid substantially tangentially into the fluid chamber (see Figs. 1-2, and see para. [0016] of Dove).
Regarding claim 6, the modified Sokol/Dove/Kloster device discloses the fluid chamber (annotated Figure A-B) has, in a plane which is orthogonal to the longitudinal axis (annotated Figure A, nozzle axis), a cross-section which is substantially circular in shape (see annotated Fig. B, the chamber is substantially circular). 
Regarding claim 8, the modified Sokol/Dove/Kloster device discloses the fluid chamber (annotated Figure A) has an outlet port (annotated Figure A) located on the longitudinal axis of the fluid chamber (annotated Figure A, nozzle axis).  

Regarding claim 10, the modified Sokol/Dove/Kloster device discloses the outlet port of the nozzle (annotated Figure A) is frustoconical in shape because the jet nozzle (628) is generally conical and tapers in diameter from its base (column 25, lines 39-40 of Sokol).
Regarding claim 15, the modified Sokol/Dove/Kloster device discloses a handle (111, Sokol) and the nozzle (annotated Figure A, nozzle 628) is moveable relative to the handle (111) as it extends upward out of the nozzle aperture 635 (column 30, lines 4-7 of Sokol) on an axis (annotated Figure A, nozzle axis). Additionally, the modified Sokol/Dove device nozzle is moveable relative to the handle due to the oscillation/vibration of the brush head (224, Fig. 1 of Sokol; see lines 5-11 of the Abstract).
Regarding claim 16, the modified Sokol/Dove/Kloster device discloses the nozzle (annotated Figure A, 628) moves relative to the handle about a movement axis (“brush tip pivots back and forth about a longitudinal axis of the brush tip” see col. 2, lines 39-43 of Sokol). Additionally, the modified Sokol/Dove device nozzle is moveable relative to the handle along a movement axis as the nozzle is extendable (see col. 30, lines 4-7 of Sokol).
Regarding claim 17, the modified Sokol/Dove/Kloster device discloses the nozzle (annotated Figure A, 628) moves relative to the handle (110) while pivoting about the 
Regarding claim 18, the modified Sokol/Dove/Kloster device discloses a support (brush head 624 and brush tip 625, Fig. 33A of Sokol) for supporting the nozzle, the support being arranged for movement about the movement axis (brush head 624 and brush tip 625 engages with the brush shaft, Figure 4, 120; column 11, lines 15-16, and oscillates back and forth, column 9, lines 50-52).
Regarding claim 19, the modified Sokol/Dove/Kloster device discloses the support for the nozzle (brush head 624 and brush tip 625) engages with the brush shaft (Figure 4, 120) (column 11, lines 15-16 of Sokol) and oscillates back and forth (column 9, lines 50-52 of Sokol) moving the nozzle (628) along the movement axis while the support (brush head 624 and brush tip 625) pivots about the same axis.
Regarding claim 20, the modified Sokol/Dove/Kloster device discloses the movement axis is angled to the longitudinal axis of the handle (annotated Figure A, 628) moves relative to the handle (column 30, lines 4-7) about an axis (annotated Figure A, nozzle axis) that is angled to the longitudinal axis of the handle (annotated Figure A, handle axis).
Regarding claim 21, the modified Sokol/Dove/Kloster device discloses the nozzle axis (annotated Figure A, nozzle axis) that is angled to the longitudinal axis of the handle (annotated Figure A, handle axis) is substantially orthogonal.
Regarding claim 22, the modified Sokol/Dove/Kloster discloses the nozzle (annotated Figure A, 628) moves relative to the handle (column 30, lines 4-7) about a movement axis that is spaced from the longitudinal axis of the fluid chamber (“brush tip 
Regarding claim 23, the modified Sokol/Dove/Kloster device discloses the nozzle (628) moves relative to the handle about a movement axis that is angled (about 90 degrees, see annotated Fig. A) to the longitudinal axis of the fluid chamber (“brush tip pivots back and forth about a longitudinal axis of the brush tip” see col. 2, lines 39-43 of Sokol).
Regarding claim 24, the modified Sokol/Dove/Kloster device discloses the movement axis is substantially orthogonal to the longitudinal axis of the fluid chamber (“brush tip pivots back and forth about a longitudinal axis of the brush tip” see col. 2, lines 39-43 of Sokol).
Regarding claim 25, the modified Sokol/Dove/Kloster device discloses the nozzle (annotated Figure A, 628) is biased for movement in a direction (as seen in Figs. 33b, 33C, the nozzle can extend towards the teeth) which urges the nozzle against the teeth of the user during use of the appliance (Figure 1-11, 110).
Regarding claim 26, the modified Sokol/Dove/Kloster device discloses the nozzle (628) is biased for movement against a user’s teeth in said direction along the axis (annotated Figure A, nozzle axis) by the brush shaft (Figure 6, 120) which defines a fluid channel (Figure 6, 220) part of the fluid delivery system and where the brush shaft is mechanically connected and is biased for movement (column 9, lines 50-53) with and by the tough and resilient molded plastic rocker arm (148) (column 8, lines 40-46 of Sokol) further defining a fluid passage 250 part of the fluid delivery system (column 11, lines 1-14 of Sokol).

Regarding claim 28, the modified Sokol/Dove/Kloster device discloses the nozzle (Figures 33a-33c, 628) is moveable relative to the head (Figures 33a-33c, brush head 624) (column 30, lines 4-7 of Sokol).
Regarding claim 29, the modified Sokol/Dove/Kloster device discloses the nozzle (Fig 33a-33c) is biased for movement relative to the handle (Figures 1-11, 111) in a direction that is away from the head (Figures 33a-33c, brush head 624) (column 30, lines 4-7 of Sokol).
Regarding claim 30, the modified Sokol/Dove/Kloster device discloses the nozzle (Fig 33a-33c) moveable relative to the head (Figures 33a-33c, brush head 624) between a distal position (annotated Figure A) and a proximal position (annotated Figure A) (column 30, lines 4-7 of Sokol).
Regarding claim 31, the modified Sokol/Dove/Kloster device discloses the head (Figures 33a-33c, brush head 624) comprises engaging means (Figures 33a-33c, bristle tufts 327) for engaging the teeth of the user during use of the appliance (Figures 1-11, 110) and the nozzle (annotated Figure A, 628) is movable relative to the engaging means (column 30, lines 4-7 of Sokol). 

Regarding claim 11, the modified Sokol/Dove/Kloster device discloses the channel (annotated Figure A above) is cylindrical in shape (column 25, lines 39-40 of Sokol) based on the Merriam-Webster Dictionary definition of a cylinder as a shape that has straight sides and two circular ends. The base of the channel is a circle and the end of the channel is also a circle and the two ends are joined by straight sides. The channel is disclosed as having a diameter that is smaller than the diameter of the fluid chamber (annotated Figure A). 
Regarding claim 13, the modified Sokol/Dove/Kloster device discloses the transition between the nozzle channel (annotated Figure A) and the fluid outlet (annotated Figure A, outlet of nozzle 628) is frustoconical in shape because the nozzle (annotated Figure A, 628) is generally conical and tapers in diameter from its base (column 25, lines 39-40 of Sokol).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sokol et al. (U.S. 9987109) in view of Dove (2010/0152634) and Kloster (2015/0164612) as applied to claim 6 above, and further in view of Johnson (U.S. 2014/0349246).
Regarding claim 7, the modified Sokol/Dove/Kloster device does not explicitly state the diameter of the fluid chamber (annotated Figure A) to be within a range of 2 mm to 7 mm. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid chamber of Sokol/Dove/Kloster to have a diameter in the range of 0.5 mm to 15 mm, as taught by Johnson, in order to produce an enhanced cleaning effect and treatment of the interproximal area between the teeth and at the gum line ([0039], lines 5-11). 
The modified device of Sokol/Dove/Kloster/Johnson does not explicitly recite a diameter in the range from 2 mm to 7 mm, however it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of the fluid chamber of Sokol/Dove/Kloster to be within the range of diameters taught by Johnson since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it appears that making the range of diameter of the fluid chamber 2 mm to 7 mm would perform equally as well at 0.5 mm to 15 mm. In re Aller, 105 USPQ 233.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sokol et al. (U.S. 9987109) in view of Dove (2010/0152634) and Kloster (2015/0164612) as applied to claims 1 and 11 above and further in view of Mattingly (U.S. 3227158).

However, Mattingly teaches a similar cleaning device having a fluid outlet in a fluid delivery nozzle (Figure 3, 13) with a diameter in the range of 0.8128 mm to 0.9652 mm (column 2, lines 44-57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid outlet of Sokol/Dove/Kloster to have a diameter of 0.8128 mm to 0.9652 mm, as taught by Mattingly, because a larger jet size coming from the fluid outlet may be uncomfortable and create an inconvenient rate of flow necessary for cleaning teeth thus rendering the device more difficult to use (column 2, lines 44-57). 
Regarding claim 14, the modified Sokol/Dove/Kloster device does not explicitly state the static pressure to deliver working fluid to the inlet of the fluid chamber (annotated Figure A) to be within 3 to 10 bar. 
However, Mattingly teaches a similar device (Figure 3) and that normal gum tissue can tolerate a static pressure within the order of 6.2 bar or below (column 2, 58-61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the range of static pressure to deliver working fluid to the inlet of the fluid chamber of Sokol/Dove/Kloster to be within 6.2 bar or below as taught by Mattingly, because this range is adequate for cleaning 
The modified device of Sokol does not explicitly recite a range of static pressure to deliver working fluid to the inlet of the fluid chamber to be within 6.2 bar or below, however it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the range of static pressure to deliver working fluid to the inlet of the fluid chamber as taught by Mattingly since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it appears that making the range of static pressure to deliver working fluid to the inlet of the fluid chamber 3 to 10 bar would perform equally as well at 6.2 bar or below. In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed March 2, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that Dove’s nozzle generates a rotating stream of fluid, which does not break up to form a spray, in contrast to claim 1 which causes the burst of working fluid to break up to form a spray that is delivered to the teeth of the user (see the last paragraph of page 7 of the Remarks, through the first paragraph of page 8 of the Remarks), this argument is not well taken. It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)).  In the instant case, Dove teaches a nozzle configuration which has a fluid chamber comprising a fluid inlet configured to direct working fluid into the fluid chamber off-center with respect to the longitudinal axis to generate angular momentum about the longitudinal axis in the burst of working fluid (see annotated Fig. A above, and see the first sentence of [0015] and see all of para. [0016]). Thus, Dove’s nozzle reads upon the structural limitations recited in claim 1. 
Furthermore, based upon Applicant’s disclosure, Dove’s nozzle would be expected to perform the same type of “spray” function. Applicant’s specification states “the working fluid ejected from the nozzle is encouraged to break up and form a divergent spray with droplets because sufficient angular momentum and flow disruption has been introduced into the flow within the fluid chamber” (see the penultimate sentence of [0007] of Applicant’s specification).  Thus, the generation of angular momentum in the fluid chamber is what will cause the spray to break up. Here, similar to Applicant’s structure, Dove’s working fluid is also provided with angular momentum by an off-center fluid inlet (see annotated Fig. A above). Dove even states that a rotational vortex would be produced (see the first sentence of [0015] and see all of [0016] of Dove). Thus, to any extent that Applicant’s claimed structure would produce a spray that breaks up, so too would the modified nozzle taught by Dove because the fluid would be exiting the nozzle with a rotational vortex, which would necessarily break up as the fluid travels out from the nozzle.
Regarding the argument that a person having ordinary skill in the art would understand that a stream, as generated by Dove’s nozzle, is not the same as a “spray” required by claim 1, because the skilled person would understand a stream as being an also: any body of flowing fluid (such as water or gas)” (emphasis added). Unless there is some clear indication in Dove that their stream is intended to be unbroken, one of ordinary skill in the art would interpret the phrase “stream” in the context of Dove’s nozzle, as “any body of flowing fluid, such as water.” Furthermore, one of ordinary skill in the art would not interpret Dove’s fluid to be an unbroken flow because Dove applies a rotational vortex to the “stream” of fluid. One of ordinary skill in the art would understand that a fluid which has been subjected to a rotational vortex just prior to exiting a nozzle (as in Dove) would be expected to disperse. The angular momentum from the vortex would necessarily cause the fluid to spread out, at least to some extent, as it travels outward from the nozzle. Lastly, it is noted that the phrase “finely divided liquid” in Applicant’s proposed definition of “spray” does not require individual liquid droplets.
Regarding the argument that a skilled person would understand that claim 1 requires that the nozzle cause the flow to be broken up into finely divided fluid droplets (see the second paragraph of page 8 of the Remarks), this argument is not well taken. It is noted that the phrase “finely divided fluid droplets” is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, it is reiterated that Dove’s nozzle teaches 
Regarding the argument that a skilled person would understand that flow broken up into finely divided fluid droplets is the opposite of a stream (see the second paragraph of page 8 of the Remarks), this argument is not well taken. As stated previously, the first definition of “stream” provided by the Merriam-Webster dictionary is “a body of running water (such as a river or creek) flowing on the earth also: any body of flowing fluid (such as water or gas)” (emphasis added). Thus, even if the flow is broken up into finely divided droplets, this would merely be a type of stream, not the opposite of a stream.
Regarding the argument that the Examiner attempts to read Dove’s teaching on claim 1 by asserting that Dove’s imparted rotation means the laminar flow is “disrupted,” which is “somehow” the same as breaking up the flow (see the last paragraph of page 8 of the Remarks), this argument is not well taken. Dove initially has a laminar flow, and it is purposefully disrupted by applying a rotational vortex to the flow just prior to its exit of the nozzle (see annotated Fig. A and the first sentence of [0015] which states the flow is “converted” and see paragraph [0016] of Dove). One of ordinary skill in the art would understand that a fluid which has been subjected to a rotational vortex just prior to exiting a nozzle (as in Dove) would be expected to disperse (broken up). The angular momentum from the vortex would necessarily cause the fluid to spread out, at least to some extent, as it travels outward from the nozzle. Additionally, it is noted that Applicant’s own explanation for how the instant invention breaks up the flow is based upon applying angular momentum within the fluid chamber to disrupt the flow (see the converted into a rotating vortex (see the first sentence of [0015] of Dove). Thus, to any extent that Applicant’s claimed structure would produce a spray that breaks up, so too would the modified nozzle taught by Dove because the fluid would be exiting the nozzle with a rotational vortex, which would necessarily break up as the fluid travels out from the nozzle.
Regarding the argument that Dove does not break up the fluid into small droplets, but merely imparts rotation to a stream such that the nozzle outputs a rotating stream (see the first full paragraph of page 9 of the Remarks), this argument is not well taken. One of ordinary skill in the art would understand that a fluid which has been subjected to a rotational vortex just prior to exiting a nozzle (as in Dove) would be expected to disperse. The angular momentum from the vortex would necessarily cause the fluid to spread out, at least to some extent, as it travels outward from the nozzle. Additionally, it is reiterated that Dove provides the same structures as claimed. Thus, despite Dove using the term stream (which merely means a body of flowing fluid), to any extent that Applicant’s claimed structure would produce a spray that breaks up, so too would the modified nozzle taught by Dove because the fluid would be exiting the nozzle with a rotational vortex. The annular momentum from this rotational vortex which would necessarily cause the flow to break up as the fluid travels out from the nozzle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Nehring (4,489,750) discloses a pulsatile fluid flow device which . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 1TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785   

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785